El Juez Asociado Señor Sifre
emitió la opinión del tribunal.
La apelante fue demandada por su esposo en el Tribunal Superior de Puerto Rico, Sala de San Juan, en acción de divorcio por la causal de trato cruel e injurias graves. Nega-das las alegaciones esenciales de la demanda, se procedió a la vista del caso en sus méritos, dictándose más tarde sentencia declarando roto y disuelto el vínculo matrimonial, concediendo al demandante la patria potestad sobre una hija menor, y su custodia a la demandada. Ésta apeló de dicha sentencia.
La evidencia presentada para sostener las alegaciones de la demanda consistió de la declaración de un testigo llamado Virgilio León, y de la prestada por el propio demandante. Aquél testificó que en cierto día del mes de abril del año 1952, mientras se encontraba en el cuartel de la Policía, en Guay-nabo, entró la demandada en forma violenta y en su presencia, dirigiéndose al demandante, le dijo “que si él creía que con cien pesos que le pasaba ella podía vivir; que tenía que pa-sarle por lo menos ciento veinticinco . . llamándole además “sucio y sinvergüenza”. El demandante, en síntesis declaró, *962que es teniente de la Policía y que ha pertenecido a dicho cuerpo desde hace veintitrés años; que del matrimonio con la demandada nacieron tres hijos, dos de ellos ya mayores de edad; que en su vida matrimonial ha sido “bastante desafor-tunado”, habiendo tolerado el mal carácter de su esposa debido a los hijos; que la demandada le ha perseguido constante-mente en forma cruel, sin darle motivo alguno, tratando de vejarle en todo momento. Por cuestiones haladles le llamaba intruso y le “maldecía la madre”, diciéndole “que era una vieja bruta”; que le “traía en una vida de desasosiego”, y que ese trato se ha repetido en forma continua, casi siempre en privado; al llegar a la casa le recibía “con una garata, con insultos”. Debido al carácter de la demandada ha tenido disgustos con vecinos, y que en Canóvanas, Trujillo Alto y Guaynabo, en presencia de sus subalternos “irrumpía ella en el cuartel, y en forma violenta, bien por una cosa o por otra”, le insultaba; debido a ese mal trato, del que fué objeto casi desde que se casó, “desde que tuvimos la primera nena”, está el demandante “constantemente en un estado nervioso”, y “apenas puede trabajar tranquilo”; tuvo la mala suerte de casarse con una señora que no le ha sabido comprender y “que ha llegado a la conclusión de que por el mero hecho de que estoy casado con ella, tiene derecho a maltratarme”.
En cuanto a la prueba presentada por la demandada, baste decir que ésta testificó negando todo lo alegado por el deman-dante, y que la testigo Emilia Serrano declaró que en los últimos cuatro años fué vecina de las partes en litigio, a quie-nes visitaba con frecuencia; que la demandada trataba muy bien a su esposo; nunca la oyó insultarle, ni presenció peleas entre ellos; tampoco oyó al demandante insultar a la deman-dada; se trataban “cariñosamente”.
Solicita la apelante que revoquemos la sentencia, soste-niendo que el tribunal a quo erró al apreciar la prueba, y al considerarla suficiente para decretar el divorcio.
*963 En las conclusiones de hecho, que pasamos a numerar para facilitar su discusión, el tribunal a quo expone, en parte, lo siguiente:
(1) “El demandante ... y la demandada . . . contrajeron matrimonio . . . , el día 9 de abril de 1925 y durante su matri-monio han procreado tres hijos, dos de los cuales ya son mayores de edad y la tercera hija . . . tiene la edad de catorce años.
(2) “El demandante . . . hace aproximadamente 23 años que es miembro de la Policía Insular de Puerto Rico y actualmente ostenta el grado de Teniente.
(3) “Durante los últimos cuatro años, el demandante ha es-tado destacado en servicio con la Policía Insular en los pueblos de Canóvanas, Trujillo Alto y Guaynabo y durante ese tiempo la esposa demandada ha residido en Puerta de Tierra . . . , prin-cipalmente por la conveniencia de la educación de su hij a menor, y el demandante venía a su hogar . . . ocasionalmente cuando tenía días libres o vacaciones y le entregaba mensualmente a su esposa ... la suma de $100 para atender los gastos de ella y de su hija.
(4) “Las relaciones entre el demandante y la demandada vie-nen tirantes desde hace ya algunos años y el demandante y posi-blemente la propia demandada han venido desenvolviéndose dentro de esas dificultades y tirantez sin romper definitivamente indudablemente pensando en sus hijos.
(5) “¿Cómo se originó esta tirantez e incomprensión? No lo sabemos ni las partes lo han explicado.
Nuestra conclusión, sin embargo, es, tomando en cuenta nues-tras impresiones del temperamento y carácter de las partes por su manera de declarar y su compostura general, que la deman-dada asumió una actitud agria contra el demandante y éste por su parte asumió una actitud de indiferencia y alejamiento.
(6) “Cuando el demandante en sus días libres venía a veces al hogar la demandada le atacaba e insultaba, rebajándole en su dignidad de hombre, y además por el carácter agrio de ella oca-sionándole disgustos con los vecinos. En ocasiones en que por retraso en la remesa de los $100 o por insistencia de la deman-dada en el aumento de dicha pensión la demandada se personaba en el cuartel de la policía donde servía su esposo ... y delante de sus subalternos lo llenaba de insultos y provocaciones, ha-biendo ocurrido estos incidentes en los cuarteles de la policía de Canóvanas, Trujillo Alto y de Guaynabo. El último incidente *964fué a principios del mes de abril de 1952 en el cuartel de Guay-nabo, en el cual, encontrándose el demandante en dicho cuartel, llegó la demandada y dirigiéndose al demandante le expresó en forma violenta que él tenía que pasarle más de $100 y lo llamó sucio y sinvergüenza en presencia de un chófer del municipio de Guaynabo que se encontraba allí en el cuartel. Ese día dos poli-cías estaban durmiendo en una habitación contigua al salón principal del cuartel donde ocurrió el incidente y el demandante pudo cerciorarse después que estos subalternos suyos habían oído lo que allí ocurrió.
(7) “La actitud de la demandada, tanto en el hogar como cuando se ha personado en los cuarteles de la policía donde ha servido o sirve el demandante, le ha producido a éste desasosiego de tal forma que no puede trabajar tranquilo, sintiéndose per-judicado y rebajado ante los ojos de sus subalternos y acosado en todas partes por la actitud agria de su esposa, la demandada.”
En cuanto a la conclusión número 4, la realidad es que la demandada se opuso al divorcio. En relación con la número 5, si las circunstancias mencionadas en ella justificaran las inferencias derivadas de las mismas por el tribunal a quo, la acritud del carácter de la demandada, sin mas, no ayudaría al demandante. Figueroa v. Pierluisi, 25 D.P.R. 496, 499, 500; 17 Am. Jur., pág. 179. Refiriéndonos a la conclusión número 6, no encontramos base alguna en la prueba para sos-tener la manifestación de que la demandada “atacaba” al demandante cuando éste llegaba a la casa, como hemos visto, ocasionalmente. Tampoco encontramos ninguna en que pueda apoyarse la manifestación de que le “insultaba rebajándole en su dignidad de hombre”, puesto que aunque el demandante declaró que al llegar al hogar era insultado, se limitó a la ex-presión general de que la demandada le insultaba, sin que explicara la clase o carácter de los insultos. Igual situación existe en lo que se refiere a lo expuesto por el tribunal a quo en relación con los disgustos con vecinos, toda vez que el de-mandante también hizo mención a ellos en términos impre-cisos y generales, sin explicar hechos ilustrativos de la natu-raleza e importancia de los mismos. Se notará que se expone *965en la conclusión que comentamos que cuando por retraso en la remesa o cuando la demandante insistía en que ésta fuera aumentada,- se personaba aquélla en los cuarteles y “llenaba de insultos y provocaciones” al demandante, habiendo ello ocu-rrido en Canóvanas, Trujillo Alto y Guaynabo. Sin embargo, según el propio demandante, en una sola ocasión le visitó la demandada en un cuartel de policía para pedirle un aumento en la remesa mensual, incidente que ocurrió en el de Guay-nabo, poco tiempo antes de presentarse la demanda, ocasión en que ésta le llamó “sucio y sinvergüenza”, palabras que por sí solas, y consideradas aisladamente, no justificarían una sentencia de divorcio, Galip v. Drag, 28 D.P.R. 818, 820; Manich v. Quero, 38 D.P.R. 93, 104. En cuanto a las ocasio-nes en que fué la demandada a Trujillo Alto y Canóvanas, el demandante todo lo que dijo fué que la demandada entraba en los mencionados cuarteles y en forma violenta, “bien por una cosa o por otra”, le insultaba, incurriendo el demandante en la misma omisión de no informar a la corte de los hechos, de cuáles habían sido los insultos, ni de lo que diera lugar a ellos.
En vista del anterior análisis, la conclusión número 7 no requiere comentarios.
En las conclusiones de derecho dice el tribunal a quo que desde el momento en que una esposa no usa de los medios que dicho tribunal menciona, para lograr que el esposo le preste ayuda económica, y “opta por usar el medio coercitivo de la actitud agria e insultante, puede con ello incurrir, si su actitud es de forma continua y persistente, en causal de divorcio por trato cruel si con ello le produce a su esposo tal intranquilidad, desasosiego y sufrimiento que le haga imposible a la vez la continuación de las relaciones matrimoniales”, como ha ocurrido a su entender, en el caso de autos. (Bastardillas nuestras.) Asumiendo, sin decidirlo, que sea correcto el principio de derecho expuesto en dicha conclusión, nos encontramos con que falta el hecho en que se basa, a saber, *966que la demandada “continua y persistentemente” usó “el me-dio coercitivo de la actitud agria e insultante” para lograrlo. Ya hemos dicho que el demandante mencionó una sola ocasión en la que la demandada le increpó porque solicitaba un au-mento en la remesa mensual. Fuera de ese incidente — el ocurrido en Guaynabo — a ninguno se refirió el demandante que tuviera esa motivación. En ningún momento sostuvo aue las desavenencias matrimoniales se debieran a tal causa.
En cuanto a la aseveración imputándole a la demandada, el uso “persistente y continuo” del “medio coercitivo de la actitud agria e insultante”, tampoco encontramos que esté apoyada en o justificada por la prueba. No hay duda que el demandante declaró que la demandada le “ha estado constan-temente persiguiendo en una forma cruel”, tratando “siem-pre” de vejarle, y que ese trato ha sido continuo, habiéndolo sufrido por largo número de años, pero tampoco puede ha-berla de que tales manifestaciones carecen de eficacia legal, en ausencia de evidencia sobre los hechos y actos que se carac-terizan por el demandante de continuos y persistentes. Se ha resuelto muy acertadamente, que las manifestaciones de un testigo imputando a la parte demandada en una acción de divorcio, el haber realizado ciertos actos “siempre” o “conti-nuamente”, son de escaso valor, por ser demasiado vagas e indefinidas, De Lisi v. De Lisi, 12 A.2d 468, 470, (Pa.), y que al considerar si existe aquella prueba satisfactoria y clara de la existencia de la falta o del mal que la ley considera sufi-ciente para decretar un divorcio, el tribunal debe ser infor-mado de lo que ha hecho la parte demandada; no de lo que los testigos concluyan que ha hecho, o'del carácter que le den a su conducta. Edmond’s Appeal, 57 Pa. 232, 233. Meras expresiones generales carecen de eficacia legal si no vienen acompañadas de los hechos específicos en que se basan. Bishop v. Bishop, 30 Pa. 412, 415, De Lisi v. De Lisi, supra. No puede haber duda de la importancia que tiene el factor de per-sistencia y continuidad de los actos crueles y las injurias gra*967ves, cuando se invoca la causal en que se funda la demanda, pero en el caso de autos, por las razones expuestas, no se de-mostró que existiera, cosa difícil de comprender, en vista de que el demandante se queja de una vida conyugal, que según él, ha sido un largo y doloroso vía crucis.
Hemos resuelto que “para romper un vínculo que es base de la institución fundamental de la sociedad”, por la causal de trato cruel o injurias graves, “no basta con una prueba cualquiera”, Munich v. Quero, supra, siendo doctrina firme-mente arraigada y tradicionalmente reconocida en el derecho, que la parte que solicita el divorcio por la referida causal, está obligada a presentar evidencia preponderante y a hacer una demostración clara y satisfactoria de su caso, Munich v. Quero, supra; Hanireu v. Hanireu, 26 A.2d 381, 383, (Md.) ; Jacobson v. Jacobson, 36 A.2d 189, 190, (Pa.), debiendo probar actos específicos de crueldad o de injurias, no siendo suficiente que declaren los testigos dando sus conclusiones o exponiendo opiniones o generalidades. Nelson Divorce and Annulment, 2d. ed., págs. 292, 293; Walldren v. Walldren, 63 S.W.2d 845, 847 (Ark.) ; De Lisi v. De Lisi, supra; Esenwein v. Esenwein, 167 Atl. 350, 351 (Pa.); Edmond’s Appeal, supra.
El matrimonio puede disolverse por una de las causas que prescribe el Código Civil. El estado no obliga a nadie a vivir maritalmente si existe motivo legal para el divorcio, pero si se solicita ese remedio, el que lo pretenda, está en el deber de probar la causal que invoque, con evidencia, que de ser creída por el juzgador, tenga el efecto legal de establecerla. Con ese deber no cumplió el demandante en el caso de autos, y somos de opinión que resolver lo contrario equivaldría a desnaturalizar la causal invocada por él.
Estamos perfectamente conscientes de la deferencia que generalmente merecen las conclusiones de las cortes sentenciadoras en cuanto a los hechos, pero igualmente lo estamos de la doctrina, firmemente establecida, de que cuando la *968prueba resulta insuficiente para sostener la sentencia, el error cometido es uno de derecho, y procede su revisión por este Tribunal.

La sentencia apelada deberá ser revocada.

El Juez Presidente Sr. Snyder disintió.
El Juez Asociado Sr. Belaval concurre en el resultado.